DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 4, 2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
The Response filed 4/4/2022 (hereafter the “4/4 Reply”) has been entered.  
No claims were amended with the 4/4 Reply.
Claims 1-4 and 6-14 remain pending, with claims 11-14 withdrawn from consideration as directed to a non-elected invention.   

Priority
Applicant’s Petition to accept an unintentionally delayed claim under 35 U.S.C. 119(e), filed 4/4/2022, is acknowledge.  
Until a decision on the Petition is available, the previous Decision on Petition of 7 July 2021 remains in force.  And so Applicant’s desired claim to priority from US Provisional application 62/451,354, filed 1/27/2017, remains denied; and the instant application remains a Continuation of PCT/EP2018/051909, filed 1/26/2018.  

Specification
As previously noted, all references to the specification herein are to the substitute specification filed September 25, 2019, presented as pages 1-35.  

Claim Rejections - 35 USC § 101 –Maintained
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 6-10 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to 1) abstract ideas and/or 2) a natural phenomenon without significantly more.  Amended Claim 1, step f) recites “using the barcode sequences, identifying the sequence reads that arose from the same template nucleic acid and assembling the template nucleic acid sequence from the template-complementary portions of the barcoded complementary strands” (emphasis added) where mental processes including observation, evaluation, and opinion are abstract ideas used in the acts of “identifying” sequence reads (i.e. sequence information) and “assembling” a template sequence as presented in the claim.  Dependent Claims 2-4 and 6-10 do not contain further limitations that alter the presence of the mental processes corresponding to that step in those claims.  Additionally, Claim 8 recites “a step of counting the barcoded complementary strands that arose from the same template nucleic acid” (emphasis added) where mental processes including observation, evaluation, and opinion are abstract ideas used in the act of “counting” strands.  
The judicial exceptions are not integrated into a practical application because preceding steps a) thru e) in Claim 1 are i) an insignificant extra-solution activity; and are ii) generally linking the use of a judicial exception (JE) to a particular technological environment or field of use, which is not indicative of integration of the JE into a practical application.  Regarding i), Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) because the preceding steps in Claim 1 are only directed to steps for the “providing”, “priming”, and “performing” (of template nucleic acids) for the “sequencing” (in step e)) of nucleic acid sequences to produce genetic information and sequence data from template nucleic acids.  Those preceding steps in Claim 1 are the routine methodology of obtaining and manipulating genetic material (i.e. nucleic acids) as part of the labeling and analysis of polynucleotide sequences within the genetic material, which are a particular technological environment or field of use at least as disclosed by Nolan ‘382 and Fu et al., as cited below, as well as Nolan ‘976 (as previously cited).  
Accordingly, Claims 1-4 and 6-10 are directed to patent ineligible subject matter.
Response to Applicant Arguments
Applicant's arguments filed with the 4/4 Reply regarding the above rejection (see pgs 5-9) have been fully considered in totality with the evidence of record.  The arguments are not persuasive.
Applicant first argues the following (see pg 6, last ¶):
“The 2019 PEG, the 2019 PEG Update, MPEP 2106.05, as well as the remarks below, demonstrate that Claim 1 does not recite an abstract idea (Step 2A — Prong 1), and, even if Claim 1 does recite an abstract idea (which Applicant does not acknowledge), Claim 1 and its embodiments integrate the judicial exception into a practical application (e.g., the claimed process helps improve a technological field) (Step 2A — Prong 2). Furthermore, Claim 1 amounts to significantly more than the abstract idea itself (Step 2B).”

More specifically, Applicant argues that the pending claims are directed to technological field improvements instead of abstract ideas (see pgs 7-8) and that “Claim 1 is directed to a method for sequencing a template nucleic acid.  The process of Claim 1 amounts to significantly more than a mental process and, instead, provides a method with significant advantages over existing nucleic acid sequencing technologies and their associated sample preparation methods. More specifically, the process of Claim 1 facilitates the sequencing of longer DNA sequences from short sequencing reads” (emphasis added; see pg 7, 2nd full ¶).  This argument is not persuasive because the first emphasized text is the preamble of Claim 1, which bears no patentable weight.  The additional emphasized text allege advantages and benefits of the claimed method without addressing step f) of Claim 1, which recites “using the barcode sequences, identifying the sequence reads that arose from the same template nucleic acid and assembling the template nucleic acid sequence from the template-complementary portions of the barcoded complementary strands” (emphasis added)  Neither does the argument address the step of “counting” in Claim 8.  
While Applicant does not address step f) of Claim 1, it nonetheless includes acts of “identifying” and “assembling” where mental processes including observation, evaluation, and opinion are abstract ideas used in “identifying” sequence reads (i.e. sequence information) and “assembling” a template sequence as presented in Claim 1.  The step of “counting” in Claim 8 also includes use of the same or similar mental processes that are abstract ideas.  
Applicant next argues that “Claim 1 provides clear improvements in the technological field of nucleic acid sequencing” and so “not abstract when appropriately claimed” (see pg 7, 3rd full ¶) with reference to MPEP 2106.06(b).  A review of that MPEP subsection finds the guidance that “[i]n these cases, when the claims were viewed as a whole, their eligibility was self-evident based on the clear improvement, so no further analysis was needed”.  But in the instant case, the instant record includes rejection of Claims 1 and 8 as obvious under 35 U.S.C. 103, which indicates the lack of a clear improvement over the art.  
Applicant nonetheless further argues that “the claims definitively recite, an improvement to a technological implementation rooted in computing technology, which provides a practical solution to a known problem—improvement of nucleic acid sequencing from short sequencing reads—by practically applying specific steps that cannot be performed as a mental process” (emphasis in the original; see pgs 7-8, bridging ¶).  This argument is not persuasive because neither Claim 1 nor 8 is limited to embodiments with “implementation in computing technology” and Applicant has provided no reasoning for how or why the acts of identifying and assembling in step f) of Claim 1 cannot be performed as a mental process.  Similarly, Applicant has provided no reasoning for why the act of “counting” in Claim 8 is not a mental process.  
Moreover, and to the extent that Applicant’s argument is based upon the claimed method being “a practical application”, the argument is not persuasive because as explained in the statement of rejection above, the judicial exceptions present in the acts of “identifying” and “assembling”, as well as “counting”,  are not integrated into a practical application.  Applicant’s statements and arguments provide no evidence of the necessary integration.  
Applicant next argues that the pending claims include elements that are not well-understood, routine or conventional (see pgs 8-9) and that “steps a) – d) and a) – e) recite specific limitations that are unconventional in the field of nucleic acid sequencing” (see pg 9, 1st ¶).  This argument is not persuasive because (A), it is not supported by evidence of “limitations that are unconventional” and (B), the instant record includes specific citation to prior art teachings that steps a) through e) in Claim 1 are known in the art (see previous Office Actions).  The latter is evidence of those steps as within well-understood, routine, or conventional knowledge in the art.  
In light of the foregoing, the rejection is maintained. 

Claim Rejections - 35 USC § 103 – Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nolan (WO 2012/106385 A2; published August 9, 2012; cited in IDS filed 7/22/2019), hereafter Nolan ‘385, in view of Fu et al. (WO 2016/149418 A1; published 9/22/2016; cited in IDS filed 7/22/2019).  
This rejection has been previously presented.  
As an initial matter, both documents relate to the labeling of nucleic acids, including the use of affinity tags, as a common field of endeavor.  
Nolan ‘385 teaches a method “of detection, identification, and quantification of target molecules in a sample” where a plurality of targets are identified by “binding to the targets a plurality of tags” wherein a tag comprises a code that represents the target identity and the “tags comprise building blocks that are directly or indirectly associated with each other, for example through covalent binding or by association through affinity”, and optionally “tags are formed through polymerization of building blocks in place” where “a single building block is added at each step” (see e.g. pgs 1-2, ¶¶0005-0006).  
More specifically, and regarding Claims 1 and 7-10, Nolan ‘385 teaches the target molecules may be mRNA (see e.g. pg 25, ¶0086, pg 42, ¶00152, pgs 45-46, ¶00164, and pg 49, ¶¶00180-00182), which are single stranded nucleic acids corresponding to step a) in Claim 1; and binding a UBA (i.e. binding agent) that is a nucleic acid complementary to a target mRNA, to mRNA target molecules (see e.g. pg 25, ¶0086, and pg 20, ¶0073), which corresponds to step b) in Claim 1; and attaching one or more ESBs (i.e. barcodes) to the UBA in forming a longer, detectable COB (i.e. larger barcode) by using split pool synthesis and optionally Click chemistry (see e.g. pgs 20-21, ¶0074-0075, and pgs 2-3, ¶0010, pg 13, ¶0027, pg 15, ¶0039, and pgs 31-32, ¶¶00110-00111), which corresponds to step d) of Claim 1 and to Claim 10.
And more specifically regarding “a plurality of barcode initiation primers” in step b) of Claim 1, Nolan ‘385 teach “labeling a target molecule of a cell in a population of cells with a cell origination barcode, comprising [ ] b) a plurality of target molecule-specific unique binding agents (UBA) each linked with a UBA-specific epitope specific barcode (ESB)” (emphasis added; see pg 5, ¶0015; see also ¶0016 and pg 78, claim 71 as well as claims 108-110).
Regarding Claim 4, Nolan ‘385 teaches that an ESB can comprise a common linker (CL) which can “comprise a random tag region” (see e.g. pgs 2-3, ¶0010; and pgs 32-33 , ¶00115).
Regarding Claim 7, Nolan ‘385 teaches APSs comprising “a random tag region” (see e.g. pgs 32-33, ¶00115, pg 68, ¶00272, and Figure 6).  
Regarding Claim 8, Nolan ‘385 teaches “detection of the presence of the target molecule in the mixture (qualitative analysis).  Counting and or quantifying the codes (e.g. sequences, label monomers, or deterministic weights) associated with a given signature (e.g. spectral code, unique sequence, or unique deterministic weight) allow the counting or quantitation of all the molecules in the mixture associated the UBA coupled to the COB (quantitative analysis)” (emphasis added), see e.g. pg 30, ¶00107, and pg 42, ¶00151.
Regarding Claim 9, Nolan ‘385 teaches “APSs are stitched together and/or to a CL using an annealing primer” (see e.g. pg 32, ¶00112, pgs 68-70, ¶00274-00285, and Figures 7-8), where the “annealing primers” correspond to the “splint molecule” present in Claim 9.  
While Nolan ‘385 teaches using a UBA (i.e. binding agent) that is a nucleic acid complementary to a target mRNA, to bind mRNA target molecules, and the labeling of a target molecule with a plurality of target molecule-specific unique binding agents (UBA), as noted above, there is no teaching of strand extension of a nucleic acid (UBA) hybridized to an mRNA target molecule as template, or sequencing that extended strand, or using the sequence reads therefrom to assemble a larger sequence of an mRNA target molecule, as present in steps c), e) and f) of Claim 1.  Regarding step c), however, Nolan ‘385 further teaches knowledge of “classic Sanger sequencing methods” (see e.g. pg 37, ¶00132, and pgs 52-53, ¶00196).  And a person having ordinary skill in the art at the time of the invention would know that Sanger sequencing includes use of dideoxynucleotides that terminate strand extension while leaving the nascent strand annealed to the template strand.  
Relevant to steps c), e) and f) of Claim 1, Fu et al. teach a method for labeling nucleic acid targets, including RNA and mRNA target molecules, with a barcode by use of “a target binding region compris[ing] a nonspecific target nucleic acid sequence” such as “a random multimer sequence, or an oligo dT sequence that hybridizes to the poly(A) tail on mRNA molecules” and with inclusion of reverse transcription of mRNA target molecules (see e.g. pgs 19-20, ¶0076; pg 22, ¶¶0082-0083; pgs 27-28, ¶¶0096-0097; pgs 72-73, ¶0232; pg-75, ¶¶0237-0238).  They further teach sequencing RNA and cDNA molecules to produce sequencing reads and their use to assemble larger sequences (see e.g. pg 84, ¶0264; pgs 87-89, ¶¶0272-0279; and pgs 43-44, ¶¶0138-0139).
And relevant to step c) of Claim 1, and like Nolan ‘385, Fu et al. teach knowledge of “Sanger dideoxy sequencing” (see pgs 87-88, ¶0274).  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Nolan ‘385 that uses more than one UBA nucleic acid complementary to a target mRNA, to
i) include strand extension using mRNA target molecules as a template for reverse transcription to produce cDNA followed by sequencing of the cDNA and use of the sequence reads thereof (cDNA molecules being complementary to the mRNA target molecules) in assembling the sequences of the mRNA target molecule templates, all as taught by Fu et al., and 
ii) include dideoxynucleotides during priming and strand extension with an oligonucleotide probe (comprising a target recognition region capable of hybridizing to a target sequence and a target specific barcode), 
with the reasonable expectation of successfully expanding the Nolan ‘385 method to obtain extended sequence information through i), and preventing extension of a first UBA to displace a second UBA that is hybridized downstream from the first through ii), without surprising or unexpected results.  
Additional motivation for modification i) is provided by the skilled artisan’s recognition that extended sequence information regarding the mRNA target molecules will allow assembly of larger sequences as taught by Fu et al.  Additional motivation for modification ii) is provided by recognition in the art of the possibility of interference (due to strand displacement) with extension of multiple primers hybridized to the same template, and the reduction of strand displacement by early termination of extension.  
Additional rationales for the modifications are provided by the skilled artisan’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and use of known techniques (of Fu et al.) to improve similar methods (of Nolan ‘385) in the same way.  
More specifically regarding Claim 6, Nolan ‘385 further teaches APSs comprising “a subcode” (see e.g. pgs 3-5, ¶0013, esp pg 4 lower half; and pg 15, ¶0039) where “[e]ach APS in a given round can comprise a unique subcode sequence that is different from the rest of the APSs in that round”, along with use thereof for “[e]rror bit checking” (see e.g. pg 32, ¶00114; and Figure 6).  A skilled artisan would understand a subcode sequence to be two or more nucleotide positions, and that two, three and four nucleotide positions (as examples) provide 16, 64, 256 and 1024 possible combinations, respectively.  And an artisan having ordinary skill in the art would recognize the need for subcodes that differ from each other at three or more nucleotide positions to provide more than 16 combinations for “[e]rror bit checking”.  Moreover, an additional rationale for using three or more differing nucleotide positions is that the artisan would find it “obvious to try” by choosing from a finite number of identified, predictable solutions (in the form of subcodes with two more differing nucleotide positions) with a reasonable expectation of success.  
Fu et al. further teach labels comprising “nucleic acid sub-sequences”, including use thereof as “error correction codes” (see e.g. pgs 21-22, ¶0081) as well as lengths of 7 nucleotides each for the codes and their design “such that any pairwise combination of sequences in the set exhibits a defined "genetic distance" (or number of mismatched bases), for example, a set of error correction sub-sequences can be designed to exhibit a genetic distance of 3 nucleotides” (ibid).  
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Nolan ‘385 in view of Fu et al. (as explained above) to include subcode sequences of 7 nucleotides in length that are unique from each other for use with multiple target molecules, including 17 or more target molecules (such that at least 3 nucleotides must differ because two nucleotides that differ only provides 16 different combinations) as taught by Fu et al., with the reasonable expectation of successfully imparting to the Nolan ‘385 method the benefits of the Fu et al. subsequences without surprising or unexpected results.  
Additional rationales for the modification are provided by the skilled artisan’s recognition that a particular length of unique sequence can be used to yield predictable results; is simple substitution of one known element for another (i.e. a longer sequence for a shorter sequence); and is use of a known technique taught by Fu et al. to improve a similar method.    
Additionally, and regarding embodiments of Claims 1-4 and 6-10 wherein the “single-stranded template nucleic acid” is DNA, Nolan ‘385 further teaches the target molecules may be “single-stranded DNA” (see e.g. pg 42, ¶00152).  
Moreover, Fu et al. further teach use of DNA target molecules, including in a method of haplotype phasing as well as a method with DNA strand extension from a random primer with a polymerase (see e.g. pgs 19-20, ¶0076; pg 22, ¶0082; pgs 43-44. ¶¶0137-0138; pg 69, ¶0221; and pgs 75-76, ¶¶0240-0241).  They further teach sequencing DNA molecules to produce sequencing reads and their use to assemble larger sequences (see e.g. abstract; pgs 8-9, ¶0035; pgs 46-48, ¶¶0145-0150; pgs 87-89, ¶¶0272-0279; and pgs 43-44, ¶¶0138-0139).  
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Nolan ‘385 in view of Fu et al. (as explained above) with DNA target molecules, to include strand extension using DNA target molecules as a template for DNA polymerase to produce strands for sequencing and use of the sequence reads thereof in assembling the sequences of the DNA target molecule templates, in a manner corresponding to that taught by Fu et al., with the reasonable expectation of successfully expanding the Nolan ‘385 method to obtain extended DNA sequence information without surprising or unexpected results.  
An additional rationale for the modification is provided by the skilled artisan’s recognition that extended sequence information regarding the DNA target molecules will allow assembly of larger sequences, including genomic sequences.  

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Nolan ‘385 and Fu et al. as applied to Claims 1, 4 and 6-10 above, and further in view of Moritz et al. ("Simple methods for the 3′ biotinylation of RNA" RNA 2014 Mar; 20(3): 421–427, doi: 10.1261/rna.042986.113) as previously cited.
This rejection has been previously presented.   
As an initial matter, all three documents relate to the labeling of nucleic acids as a common field of endeavor.  
The teachings of Nolan ‘385 and Fu et al. have been described above. 
Neither teaches end-labeling the mRNA target molecules at their 3’-ends with an affinity tag such as biotin, as present in Claims 2 and 3.  
Moritz et al. teach multiple methods for the 3’ biotinylation of RNA, and its usefulness in “pull-downs” of RNA (see e.g. title; abstract pg 422, Figure 2; and pg 426, paragraph bridging left and right cols.), where “pull-downs” would be understood by a person having ordinary skill in the art as including the isolation of 3’ biotinylated RNAs from a cell sample.  They further teach biotinylation as useful for “one-step enrichment of RNA-protein complexes” (see pg 421, first paragraph).
Thus Moritz et al. would be understood by a skilled artisan as teaching the usefulness and power of ‘pulling down’ or enriching or isolating RNAs as a tool in molecular biology.  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Nolan ‘385 and Fu et al. (as explained above) to include 3’ biotinylation of the mRNA target molecules as part of preparing mRNAs for contact and priming with an oligonucleotide probe (comprising a target recognition region capable of hybridizing to a target RNA sequence and a target specific barcode) as taught by Moritz et al., with the reasonable expectation of successfully improving the method by adding biotin as a means to “pull down” (i.e. isolate) the mRNA before, or after, contact with the oligonucleotide probe, and ensuring the ability to “pull down” nascent strands via a biotinylated molecule during or after strand extension, without surprising or unexpected results.  
Additional motivation for the modification is provided by recognition in the art of the usefulness and power of ‘pulling down’ or enriching or isolating the nascent DNA strands as an improvement in the method.  
Additional rationales for the modifications are provided by the skilled artisan’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and use of known techniques (of Fu et al. and Moritz et al.) to improve similar methods (of Nolan ‘385) in the same way.  

Response to Applicant Arguments
Applicant's arguments filed with the 4/4 Reply regarding the above rejections (see pgs 9-12) have been fully considered in totality with the evidence of record.  The arguments are not persuasive.
Applicant first argues that the basis of rejection does not support use of dideoxy nucleotides in step c) of Claim 1 because their use “during strand extension would render the method of Fu inoperative” (see pgs 10-11, bridging ¶).  This is applied to step c) as rendering its “polymerase extension” inoperative (see pg 11, 1st full ¶).  This argument is not persuasive because, as explained in the first statement of rejection above, it would have been obvious to “ii) include dideoxynucleotides during priming and strand extension with an oligonucleotide probe (comprising a target recognition region capable of hybridizing to a target sequence and a target specific barcode), with the reasonable expectation of successfully [ ] preventing extension of a first UBA to displace a second UBA that is hybridized downstream from the first through ii)”.  And additional motivation “for modification ii) is provided by recognition in the art of the possibility of interference (due to strand displacement) with extension of multiple primers hybridized to the same template, and the reduction of strand displacement by early termination of extension.”  The above are express determinations contrary to Applicant’s assertion of “a conclusory statement that ignores the fact that the use of dideoxy nucleotides would render the prior art inoperable for its intended purpose” (see pg 11, 1st full ¶).  
The above reasoning to avoid interference arising from strand displacement is consistent with Applicant’s citation to MPEP 2143.01(IV) and the standard for providing “some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness” (see pgs 11-12, bridging ¶).  And as indicated in the last Office Action, the basis for this reasoning flows in part from the teachings of Nolan ‘385 regarding embodiments using more than one (nucleic acid) UBA with a single target (mRNA) molecule, which would be readily recognized by an artisan of ordinary skill as referring to known examples such as oligonucleotide primers that bind to sequences at the 3’ end, internal to, and near the 5’ end of an mRNA molecule.  
Applicant additionally argues that “the teaching of Sanger dideoxy nucleotides only appears once in Fu, in para 274, in the context of sequencing the labeled nucleic acids. The use of dideoxy nucleotides is not envisioned by Fu in the context of a primer extension reaction, and there is no teaching or suggestion by Fu that dideoxy nucleotides would be useful in other aspects of its disclosure” (see pg 11, 1st full ¶).  This is not persuasive because Sanger dideoxynucleotide sequence is well-known in the art to utilize polynucleotide elongation (i.e. extension) with a a DNA template dependent polymerase and a template, where the polynucleotide (to be elongated/extended) acts as a primer.  Additionally, and beyond the relatedness of Sanger sequencing and primer extension, the rejected claims encompass a method for sequencing a template nucleic acid with an affirmative step e) of “sequencing the barcoded complementary strands to obtain sequence reads”, which is directly analogous to Sanger sequencing as well-known in the art and as taught by Fu et al. as well as Nolan ‘385 (see e.g. pg 37, ¶00132, and pgs 52-53, ¶00196).  
Regarding the remaining obviousness rejections above, Applicant summarizes the rejections without express arguments (see pg 12).  
In light of the foregoing, Applicant’s arguments are not persuasive.  

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


kl

/AARON A PRIEST/Primary Examiner, Art Unit 1637